per curiam:
A pesar de todas nuestras decisiones anterio-res, nuevamente asumimos jurisdicción disciplinaria sobre un notario que incumple con su deber de rendir los índices notariales mensuales requeridos por la Ley Notarial de Puerto Rico.
J — i
El 24 de octubre de 1994, la Leda. Nydia Martínez de Lajara, Directora Interina de la Oficina de Inspección de Notarías, nos informó que el abogado-notario Jorge L. Santiago Gauthier no había rendido los índices notariales desde noviembre de 1993, al haber transcurrido diez (10) *858meses de incumplimiento con los requisitos del Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023.
En su escrito, la Directora Interina de la Oficina de Ins-pección de Notarías nos informó que, por medio de cartas de 14 de julio de 1994 y de 7 de octubre de 1994, le habían notificado al notario que había dejado de remitir los índices correspondientes a los meses de noviembre y diciembre de 1993, y de enero, febrero, marzo, abril, mayo, junio, julio y agosto de 1994. No obstante, el notario no contestó dichos requerimientos.
En vista de lo mencionado antes, el 2 de diciembre de 1994 emitimos la resolución siguiente:
Surgiendo del escrito de la Directora Interina de la Oficina de Inspección de Notarías, que el notario no ha suministrado índi-ces notariales desde noviembre de 1993, se le concede al Ledo. Jorge L. Santiago Gauthier un término de treinta (30) días para que cumpla con los requerimientos de la Oficina de Ins-pección de Notarías y simultáneamente muestre causa por lo cual no deba ser suspendido del ejercicio de la notaría por su incumplimiento con los requisitos de la Ley de Notarías.
Se le apercibe que su incumplimiento con los términos de esta orden conlleva su suspensión automática de la abogacía. Resolución de 2 de diciembre de 1994, pág. 1.
Esta resolución le fue notificada al Ledo. Jorge L. Santiago Gauthier personalmente. El referido abogado con-testó nuestro requerimiento y presentó los índices notaria-les en cuestión. En su contestación a la orden de mostrar causa expresó que su incumplimiento con sus deberes como notario obedeció “a una combinación de problemas motiva-dos por el exceso de trabajo y otros de naturaleza personal y familiar”. El licenciado Santiago Gauthier aceptó su res-ponsabilidad y se comprometió a que dicha conducta no volvería a ocurrir.
Es necesario reafirmar que, de ordinario, los problemas personales y familiares no justifican el incumplimiento con los preceptos de la Ley Notarial de Puerto Rico. *859La obligación de rendir los índices notariales es de estricto cumplimiento, cuya violación acarrea la imposición de san-ciones disciplinarias. In re Alvarado Tizol, 122 D.P.R. 587 (1988). Es incomprensible para este Tribunal “ ‘que a pesar de nuestros múltiples pronunciamientos sobre la obliga-ción de los notarios de rendir los índices notariales todavía persista esta actitud de dejadez y negligencia por parte de algunos letrados con un requisito relativamente sencillo que no requiere conocimientos especializados o la prepara-ción de un escrito complejo’ ”. In re Nogueras Cartagena, 127 D.P.R. 574, 575 (1990), citando a In re Rigau, Jr., 118 D.P.R. 89, 92 (1986). Véase In re Cruz Ramos, 127 D.P.R. 1005 (1991).
Por las razones antes expuestas, se decreta la suspen-sión del Ledo. Jorge L. Santiago Gauthier del ejercicio de la notaría por el período de nueve (9) meses.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón no intervino.